       Case 7:20-cv-00009 Document 31 Filed on 04/09/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 09, 2020
                            UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,      §
                               §
        Plaintiff,             §
VS.                            § CIVIL ACTION NO. 7:20-cv-00009
                               §
5.840 ACRES OF LAND, MORE OR   §
LESS, SITUATE IN STARR COUNTY, §
TEXAS; and ROMAN CATHOLIC      §
DIOCESE OF BROWNSVILLE, TEXAS, §
et al.,                        §
                               §
        Defendants.            §

                                     AMENDED ORDER

         The Court considers its earlier scheduling order.1 The Court now issues this amended

order which supersedes its earlier scheduling order2 in order to more fully address the parties’

arguments concerning discovery in this case.3

         In the parties’ “Joint Discovery/Case Management Plan Under F.R.C.P. 26(f),” 4 Plaintiff

United States objects to the use of interrogatories and depositions on the grounds that they are

unnecessary and disproportionate to the needs of the case.5 Defendants Nayda Alvarez, Leonel

Alvarez, and Yvette Gaytán disagree and seek discovery.6

         Based on the record and the Court’s familiarity with similar land condemnation cases, the

Court finds that discovery is unnecessary at this time. To the extent Defendants Nayda Alvarez,

Leonel Alvarez, and Yvette Gaytán seek to depose Loren Flossman, the “Acquisition Program


1
  Dkt. No. 30.
2
  Id.
3
  See Dkt. No. 25 at 3–6.
4
  Dkt. No. 25.
5
  Id. at 3–6.
6
  Id.

1/3
      Case 7:20-cv-00009 Document 31 Filed on 04/09/20 in TXSD Page 2 of 3




Manager for the property in this case,”7 or any other government officials in order to argue that

the United States’ just compensation estimate is nominal or inadequate, the Court agrees with the

assertion that the amount is nominal and finds no need to allow discovery on the matter. Should

any parties wish to argue that a specific form of discovery is necessary in this case, the request

should come in the form of a motion to the Court.

        In light of the information provided in the joint discovery/case management plan8 and in

lieu of holding an initial pretrial and scheduling conference in light of the COVID-19 pandemic,9

the Court issues the following case-specific scheduling order which controls disposition of this

action pending further order of the Court. The following actions shall be completed by the dates

indicated:

                    EVENTS                                               DEADLINES
Deadline to file all documentation adding,
substituting, disclaiming, or dismissing
interested parties.
                                                       May 14, 2020
Note: If necessary, the United States may also
file amended condemnation documents or an
amended Schedule GG.
Deadline to file briefs on the issue of just
compensation and notify the Court as to
whether the parties (1) consent to the Court
                                                       June 12, 2020
deciding the issue of just compensation on the
briefings; or (2) request an evidentiary
hearing on the issue of just compensation.
Deadline to file a joint status report detailing
the case’s status and intended future action.
Alternatively,      deadline    to  file    any
                                                       July 3, 2020
documentation establishing or stipulating to
just     compensation        and/or   dismissal
documentation.
Status conference.                                     July 14, 2020 at 9:00 a.m.


7
  Id. at 6.
8
  Dkt. No. 25.
9
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA-14 (eff. Apr. 2, 2020) (Relating
to statewide continuity of essential services and activities during the COVID-19 disaster).

2/3
         Case 7:20-cv-00009 Document 31 Filed on 04/09/20 in TXSD Page 3 of 3




           The initial pretrial and scheduling conference previously scheduled for April 14, 2020 is

CANCELLED.10 In light of the Court’s cancellation of the conference, the “Joint Unopposed

Motion to Appear Telephonically”11 is DENIED AS MOOT. This Scheduling Order is binding

on all parties and shall not be modified except by leave of Court upon showing of good cause.

All other deadlines not specifically set out in this Scheduling Order will be governed by the

Federal Rules of Civil Procedure and this Court’s Local Rules.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 9th day of April 2020.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




10
     Dkt. No. 5.
11
     Dkt. No. 28.

3/3
